*1010Under the circumstances presented here, the Supreme Court providently exercised its discretion in denying that branch of the motion of the appellant, Fred Weingarten, made jointly with the estate of Jacob Popovic, which was pursuant to Business Corporation Law § 1118, inter alia, for leave to elect to purchase the shares representing the petitioner’s minority interest in Thirty-First Street Realty Corporation (hereinafter the corporation), where the motion was made more than 90 days after the date of the filing of the petition (see Business Corporation Law § 1118 [a]; see e.g. Matter of Vetco, Inc., 260 AD2d 642 [1999]). Skelos, J.P., Florio, Balkin and Leventhal, JJ., concur.